Citation Nr: 1015289	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as pneumonosis, to include 
as secondary to lead and/or asbestos exposure.

3.  Entitlement to service connection for osteochondrosarcoma 
of the mandible with post-operative residuals of revision, to 
include as secondary to lead and/or asbestos exposure.

4.  Entitlement to service connection for basal cell 
carcinoma of the left chest and right breast, to include as 
secondary to lead and/or asbestos exposure.

5.  Entitlement to service connection for disfigurement of 
the head, face and neck.




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1945 to July 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran withdrew 
his request for a hearing before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for anxiety 
disorder is decided herein.  The remaining issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The Veteran is not shown to have an anxiety disorder.



CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim of service connection for anxiety 
disorder decided herein, the provisions of the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Courts have been fulfilled by information 
provided to the Veteran by correspondence dated in July 2007.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  Specifically, 
the Board has considered whether an examination to determine 
nexus was necessary with respect to the claim of service 
connection for anxiety disorder.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1348 (Fed. Cir. 2003), the Federal Circuit noted that 
38 C.F.R. § 3.159(c)(4)(i) contains a requirement that the 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Board finds that a medical opinion is 
not necessary to decide the claim of service connection for 
anxiety disorder as any such opinion would not establish the 
existence of a disease or injury in service to which a 
current diagnosis of anxiety disorder could be related (or 
continuity of complaints), and therefore could not possibly 
produce evidence of a nexus between current disability and 
disease or injury in service.  Evidentiary development in 
this matter is complete to the extent possible.  The Veteran 
has not identified any other pertinent, available evidence 
that remains outstanding.  VA's duty to assist is met.

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Factual Background and Analysis

The Veteran's STRs, including a July 1946 separation 
examination report, are silent for any complaints, findings, 
treatment, or diagnoses of anxiety disorder.  Post-service 
medical evidence (including December 1969 and May 1971 VA 
examination reports) is negative for any findings, treatment, 
or diagnoses of anxiety disorder.  

A February 1990 medical statement from Joseph Early, M.D., 
listed the Veteran's various disabilities, including "Bone 
cancer" of the neck, 1965 with radical dissection of the 
neck; COPD (chronic obstructive pulmonary disease) severe, 
anxiety and labyrinthitis.  The physician did not opine as to 
the etiology of the anxiety. 

A review of the Veteran's March 2007 application for service 
connection, his September 2007 notice of disagreement and his 
March 2008 substantive appeal reveals that he has made no 
explicit arguments regarding the anxiety disorder.  As the 
Veteran has presented no specific contentions regarding the 
anxiety as it relates to service, and given that service 
treatment records and service personnel records make no 
reference to an anxiety disorder, and considering Dr. Early's 
diagnosis of anxiety, provided without an opinion supported 
by adequate reasons and bases as to etiology, there is no 
basis upon which to award service connection for anxiety.

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for anxiety disorder is denied.


REMAND

Unfortunately, with regard to the remaining claims, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.  In January 2010, the RO 
received six signed VA Forms 21-4142, Authorization and 
Consent (dated January 20, 2010) from the Veteran to enable 
the RO to obtain his medical records (pertaining to cancer, 
COPD and surgery) from private physicians.  The RO forwarded 
these release forms to the Board in March 2010.  Due process 
considerations mandate that these records be obtained.

The matter of entitlement to service connection for 
disfigurement of the head, face and neck is inextricably 
intertwined with the matter of service connection for 
osteochondrosarcoma of the mandible with post-operative 
residuals of revision.  Therefore, consideration of this 
matter must be deferred until the matter of service 
connection for osteochondrosarcoma of the mandible with post-
operative residuals of revision is resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should undertake appropriate 
development to obtain the Veteran's 
treatment records from the six providers 
for which he provided signed releases in 
January 2010.  If the Veteran identifies 
any additional outstanding evidence 
supportive of his claims, the RO should 
undertake appropriate development to 
obtain that evidence as well.  If the RO 
is unable to obtain any medical records 
identified by the Veteran, the RO should 
so inform him and his representative, and 
request them to provide copies of such 
records.

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

3.  The RO should then review the 
remaining claims in light of all evidence 
added to the record since October 2009.

4.  If any claim remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


